Case 3:19-cv-00580-WQH-BGS Document 3 Filed 03/29/19 PageID.13 Page 1 of 1



                                            United States District Court
                                             SOUTHERN DISTRICT OF CALIFORNIA

              LINDA D. SWARTZLANDER
                                                                                  Case No. 3:19-cv-00580-WQH-BGS
                                                              Plaintiff,                          ---------
                                                     v.                      PRO HAC VICE APPLICATION
             CAPITAL MANAGEMENT
             SERV1Cl:S. LP,                                 Defendant,                      Linda D. Swartzlander
                                                                                 Pat1y Represented

I,                    Alejandl'o E. Figueroa                        hereby petition the above entitled court to permit me
                              (App!lcant)

to appear and parlicipatc in this case and in support of petition state:
       My finn name: Sulaiman Law Group, Ltd.
            Street address:       2500 S. Highland Avenue, Suite 200
            City, State, ZIP: Lombard IL 60148
            Phone number: (630) 575-8181
            Email:                ale)androf@sulaimanlaw.com
            That on       1 III 0i20 J 6         [ was admitted to practice before           Jllinois State Bar
                               (Da! c)                                                    -------------
                                                                                                 (Nusnc ofCourl)

            and am cunently in good standing and eligible to practice in said court,
            that I am not cuncntly suspended or disbaned in any other court, and
            that I     have)       X have not)
                                   D                      concunently or within the year preceding this application made
            any pro hac vice application to this court.
                                         (If previous application made, complete the following)

Title of case
Case Number
Application:
                     ------------------
                     D Granted D Denied
                                        Date of Application
                                                            --------,-----
            I declare under penalty of perjury that the foregoing is tn1e and correct.


                                                                                                  (Signature of Applicant)

                                           DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.
 Nicholas M. Wajda                                                                 (619) 649-2492
 (Nam c)
                                                                                 ---------------
                                                                                  (Telt!pl10nc)

     Wajda Law Group, APC
 (Finn)


 3111 Camino Del Rio North. Suite 400                                         San Diego                                      92108
 (Strccl)                                - - - - - - - - - - - - - ( C _ , i _ t y - )~-----c,"-----(Z-.,ip-,-n<-k)




I hereby consent to the above designation.
